Citation Nr: 0513928	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  04-02 523	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for sinusitis.

2.  Entitlement to a compensable disability rating for 
bilateral pes planus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from October 2003 and January 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

In December 2004 the Board remanded the listed issues for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  

As noted in the December 2004 Board decision, the veteran's 
appeal has been advanced on the Board's docket by reason of 
his advanced age.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002); 68 Fed. Reg. 53,682-53,684 (Sept. 12, 2003) (to be 
codified at 38 C.F.R. § 20.900(c)).


FINDINGS OF FACT

1.  The veteran's sinusitis is productive of symptoms that 
include intermittent episodes of sinus pressure and nasal 
discharge, with no more than short periods of antibiotic 
treatment; but is not productive of one or two incapacitating 
episodes per year requiring prolonged (lasting four to six 
weeks) antibiotic treatment or three to six non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting.

2.  There is no evidence that the veteran's bilateral pes 
planus is manifested by the weight-bearing line of either 
foot being over or medial to the great toe, or that there is 
inward bowing of either tendo achilles; nor is there 
objective evidence of pain on manipulation or from use.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for sinusitis are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6513 (2004).

2.  The criteria for a compensable disability rating for a 
bilateral foot disability have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the October 2003 and January 2004 rating decisions from 
which the current appeals originate.  The veteran was 
provided with statements of the case in January and April 
2004 and a supplemental statement of the case in March 2005 
which notified him of the issues addressed, the evidence 
considered, the adjudicative actions taken, the decisions 
reached, the pertinent law and regulations, and the reasons 
and bases for the decisions.

In the present case, the October 2003 rating decision, 
pursuant to the May 2003 Board decision, granted service 
connection for sinusitis and assigned a 10 percent evaluation 
and the January 2004 rating decision denied a compensable 
disability rating for bilateral pes planus.  Only after the 
rating action was promulgated did the RO, in December 2004, 
provide adequate notice to the veteran regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertains to the claims. 

While the notice provided to the veteran in December 2004 was 
not given prior to the first RO adjudication of the claim for 
service connection for sinusitis in October 2003, the notice 
was provided by the RO subsequent to the December 2004 Board 
remand and prior to recertification of the claims, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
was specifically advised of what information and evidence was 
needed to substantiate his claims.  He was also advised of 
what evidence VA would obtain for him, and of what evidence 
he was responsible for submitting, and also advised to submit 
relevant evidence in his possession.  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claims, he 
does not dispute any of the material facts pertaining to his 
claims, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claims.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the December 
2004 VA letter and the statements of the case and 
supplemental statement of the case informed the veteran of 
the information and evidence needed to substantiate his 
claims.  Moreover, and as noted above, the December 2004 
correspondence notified the veteran as to which evidence 
would be obtained by him and which evidence would be 
retrieved by VA, and also suggested that he submit any 
evidence in his possession.  It is clear from submissions by 
and on behalf of the veteran that he is fully conversant with 
the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records and private treatment records, as well as VA 
treatment records and compensation examination reports.  The 
veteran has not alleged that there are any other outstanding 
medical records.  The Board consequently finds that VA's duty 
to assist the veteran in obtaining records in connection with 
the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Factual Background

The veteran's service medical records show that an oral 
fistula of the maxillary sinus was discovered after an 
impacted tooth was removed in September 1951.  His condition 
was regularly monitored and a March 1952 treatment record 
notes that the fistula was almost closed, but that the antrum 
window was still open.  An April 1952 treatment record notes 
that the fistula had apparently closed and that the veteran 
had no nasal symptoms at that time.  The veteran's January 
1953 separation medical examination report shows that 
examination of his sinuses was normal.  Examination of his 
feet revealed second-degree pes planus.

Private treatment records, dating from December 1970 to 
January 1994, show the veteran was treated as early as April 
1971 for intermittent sinus complaints, variously diagnosed 
as hay fever and upper respiratory infections.

Service connection was awarded for bilateral pes planus in a 
November 1993 rating decision, and assigned a noncompensable 
disability rating.

During a September 1993 personal hearing, the veteran 
testified that he initially developed sinusitis following the 
1951 inservice incident that caused his maxillary sinus 
fistula.  He testified that he initially sought treatment for 
sinusitis 1 to 3 months after his discharge from service.  He 
described his symptoms as his airways being completely 
stopped up and requiring him to breathe through his mouth.  
He also experienced a burning sensation through his forehead.  
His family doctor discouraged him from using antibiotics for 
treatment of his sinusitis because it interfered with 
medications he required for more serious illnesses.

In April 1995, the veteran underwent bilateral partial 
endoscopic ethmoidectomy and bilateral endoscopic maxillary 
antrostomy with intramaxillary polyps at a private facility 
for diagnosed nasal polyposis and chronic maxillary and 
ethmoid sinusitis.  Subsequent private treatment records 
indicate that he continued to have some sinus drainage 
afterwards and was treated with Amoxicillian in May 1995 and 
Keflex in August and September 1995.

VA treatment records, dating from January 1998 to February 
1999, show treatment primarily for the veteran's diabetes, 
hypertensive heart disease and hypothyroidism.  A February 
1998 computed tomography (CT) scan of the veteran's sinuses 
revealed mucosal thickening in the frontal sinus cavities and 
in the maxillary antrum.  There was a calcific density 
protruding into the maxillary antrum and evidence that the 
maxillary antrum, nasal turbinates and ethmoid air cells had 
been resected.  That same month, he was assessed with chronic 
rhinitis.  An August 1998 treatment record notes the 
veteran's complaints of worsening chronic maxillary 
sinusitis.  The following month, the veteran underwent a CT 
scan of his sinuses, which revealed minimal mucoperiosteal 
thickening in the ethmoid and maxillary sinuses with evidence 
of prior surgery.  The impression was evidence of prior 
surgery.  Chronic sinusitis could not be ruled out.  That 
same month, the veteran underwent diabetic foot care.  There 
is no evidence of complaints, findings, treatment or 
diagnoses associated with bilateral pes planus during this 
period.

The veteran filed a claim in February 1999 to reopen an 
earlier denied claim for entitlement to service connection 
for sinusitis.  

VA treatment records, dating from February 1999 to February 
2001, show no relevant complaints, findings, treatment or 
diagnoses.  

In June 2001, the veteran underwent VA examination of his 
sinuses.  A CT scan done in connection with the examination 
revealed definite surgical changes in the ethmoid sinuses and 
obvious large antral openings in both maxillary sinuses.  
There was no evidence of infection or mucosal membrane 
thickening at the time.  The examiner, after reviewing the 
veteran's claims file, was unable to find specific evidence 
of any sinus infection.  The physical examination further 
provided no evidence of sinusitis.  The impressions included 
no evidence of acute or chronic sinusitis; however, surgical 
changes were noted which were evident in a CT scan.  

A November 2002 VA examination, conducted by the same 
examiner as the June 2001 examination notes that the 
veteran's claims file was again reviewed.  Physical 
examination again revealed no evidence of acute or chronic 
sinusitis.

A May 2003 Board decision granted service connection for the 
veteran's sinusitis.  

In August 2003, the veteran underwent VA orthopedic 
examination of his feet.  At that time he complained of 
progressive bilateral foot pain, stating that he was unable 
to walk more than 2 to 3 blocks and utilized a cane.  He also 
took Tylenol for relief of foot pain.  He denied using 
orthotics.  Physical examination revealed flexible flat feet 
with no associated plantar callosities or transfer lesions.  
There was no excessive heel valgus.  The veteran was unable 
to rise up on the toes of either foot.  He had onychomycosis 
in all five toes of each foot.  X-ray studies of both feet 
revealed a posterior cancaneal spur in the right foot and a 
posterior calcaneal spur in the left foot.  The bony 
structures in both feet were otherwise intact.  The diagnosis 
was bilateral flexible flat feet with pain requiring the use 
of a cane.

An October 2003 rating decision assigned a 10 percent initial 
disability rating for sinusitis, effective from the date of 
his reopened claim, February 3, 1999.

VA treatment records, dating from June 2001 to January 2005, 
show that a November 2002 CT scan of the veteran's sinuses 
revealed no evidence of mucosal thickening, air fluid level, 
or mass.  The impression was of a normal scan.  July 2003 
treatment records note that the veteran complained of sinus 
drainage and occasional productive cough.  He gave a 1-month 
history of bronchitis.  

A February 2005 VA examination report for the veteran's 
sinuses notes that his claims file was completely reviewed.  
The veteran complained of sinus drainage and occasional pain 
since a 1995 endoscopic sinus surgery.  The examiner opined 
that some of the complaints were likely viral illnesses and 
there was no evidence of a diagnosis of sinusitis in the last 
year or prolonged antibiotic treatment or bed rest for 
sinusitis.  The veteran did report some purulence with 
minimal discharge and crusting.  There was no evidence of 
chronic osteomyelitis and he reported only infrequent 
headaches associated with sinus infections.  The examiner 
noted that a recent CT scan of the sinuses revealed surgical 
changes and minimal mucous membrane thickening.  There was no 
evidence of air-fluid level or infection at the time of the 
scan.  The physical examination also revealed no 
abnormalities.  The examiner noted the veteran's pertinent 
history and remnants but with no evidence of acute or chronic 
infection at that time.

Likewise, a February 2005 VA orthopedic examination report 
notes that the veteran's claims file was reviewed.  At the 
time of the examination, the veteran complained of pain on 
the outside edge of his foot and of the great toe, which 
altered his gait and affected his balance, and required the 
use of a cane.  Although he reported an inability to stand on 
his toes, he was able to do so during the examination.  He 
reported that standing on his toes made him feel weaker.  He 
denied using orthotics, or any type of brace or assistive 
devices.  Examination of his feet revealed no evidence of 
corns.  There were calluses on the medial aspect of the heel 
and the medial aspect of the great toe.  There was no 
evidence of edema.  He had onychomycosis of all his toes.  
The examiner was unable to palpate the pulses in the feet.  
There was restricted motion in the right foot as evidenced by 
eversion of approximately 5 degrees and inversion to 20 
degrees.  The examiner could not appreciate any evidence of 
painful motion or tenderness.  There was no evidence of 
abnormal weight bearing or weakness or instability.  The 
veteran's gait was not observed to be wide-based and was slow 
but not otalgic.  He had broken his cane prior to reporting 
to the examination.  Examination revealed no tenderness to 
the Achilles tendon during examination or on manipulation.  
The diagnoses included bilateral pes planus deformity and 
diminished bilateral pulses suggesting peripheral vascular 
disease.  The examiner opined that the veteran's bilateral 
pes planus did not have a major impact on his gait, but that 
his suspected peripheral vascular disease was causing more 
significant problems.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding 
a degree of disability will be resolved in favor of the 
veteran. See 38 C.F.R. § 4.3.

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, as it is in the case of the 
veteran's service-connected sinusitis, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Sinusitis

The veteran's service-connected sinusitis disability is 
currently evaluated under 38 C.F.R. § 4.97, Diagnostic Code 
6513.  Under the rating criteria applicable for Diagnostic 
Code 6513, sinusitis (whether pansinusitis, ethmoid 
sinusitis, frontal sinusitis, maxillary sinusitis, or 
sphenoid sinusitis) is rated under a general rating formula.  
See 38 C.F.R. § 4.97.  When detected by X-ray only, a 
noncompensable rating will be assigned.

A 10 percent rating is warranted when there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is warranted when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
rating is warranted following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.

The note to the general rating formula for sinusitis provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.

After having carefully reviewed the evidence of record, the 
Board finds that a disability rating in excess of 10 percent 
is not warranted for sinusitis.  The objective treatment 
records show no more than one or two episodes of symptoms 
associated with sinusitis each year.  Although he reports 
post nasal drip, purulence and crusting, it does not appear 
that his episodes meet the definition of "incapacitating," 
that is, requiring bed rest and treatment by a physician.  
Although he has receive antibiotic treatment, clearly he does 
not use antibiotics for prolonged periods, lasting four to 
six weeks.  He does consistently take medications to control 
postnasal drip, a symptom identified as being related to his 
sinusitis.  The VA examinations during the pendency of this 
appeal, have repeatedly been normal with no evidence of acute 
or chronic sinusitis.  Numerous CT scans during the same 
period have also not shown evidence of active sinusitis.  
While not minimizing the veteran's complaints, the Board 
finds, by a preponderance of the evidence, that the symptoms 
and treatment demonstrated simply do not more nearly meet the 
criteria contemplated by a 30 percent rating.  

In the present case, the veteran's sinusitis has been 
relatively static, with no demonstrable increase in pathology 
at any time.  Thus, there is no basis for the application of 
a staged rating in this case.

Bilateral Pes Planus

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).

The veteran's bilateral pes planus is rated under conditions 
affecting the musculoskeletal system in VA's Schedule for 
Rating Disabilities, specifically under Diagnostic Code 5276 
for acquired flat foot.  See 38 C.F.R. § 4.71a.  This code 
provides that where mild bilateral pes planus is manifested 
by symptoms of relief from built-up shoe or arch support, a 
zero percent rating is assigned.  Where flat feet are 
moderate, with weight-bearing line over or medial to the 
great toe, inward bowing of the tendo Achilles, and pain on 
manipulation and use of the feet, bilateral or unilateral, a 
10 percent rating is warranted.  Severe, bilateral flatfeet 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities, warrants a 30 percent rating.  Pronounced, 
bilateral flatfeet with marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances, warrants 
assignment of a 50 percent rating.  Id.

In this case the medical evidence of record, consisting 
primarily of the August 2003 and February 2005 VA 
examinations, does not reveal weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achilles, 
and pain on manipulation of either foot.  Although the 
veteran reports pain with use of his feet, the February 2005 
examiner opined that the veteran's bilateral pes planus was 
not causing his current problems.  However, accepting that 
the veteran does have pain as a result of his bilateral pes 
planus, none of the other criteria for a 10 percent rating 
under Diagnostic Code 5276 have been demonstrated in his 
case.  Again, while not minimizing his complaints of pain 
with use, the objective evidence of record does not indicate 
any of the objective criteria required for a 10 percent 
rating.  Therefore, a compensable rating is not warranted.  
The most recent examination is particularly probative in that 
it is based on review of the veteran's entire claims file.

As the preponderance of the evidence is against the claims 
for increased disability ratings for sinusitis and bilateral 
pes planus, the benefit-of-the-doubt rule does not apply, and 
the claims must be denied.  38 U.S.C.A. 5107(b) (West Supp. 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds that the veteran's sinusitis and 
bilateral pes planus are not so unusual or exceptional as to 
render impractical the application of the regular scheduler 
standards. 38 C.F.R. § 3.321(b)(1). In this regard, the Board 
notes that these disabilities have not necessitated frequent 
periods of hospitalization or resulted in marked interference 
with his employment.


ORDER

An initial disability rating in excess of 10 percent for 
sinusitis is denied.

A compensable disability rating for bilateral pes planus is 
denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


